Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 1 of 25




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  VICTOR ARIZA,

         Plaintiff,

  vs.

  FIVE GUYS ENTERPRISES
  LLC, d/b/a FIVE GUYS BURGERS
  AND FRIES, a foreign limited liability
  company,

        Defendant.
  ______________________________________/

                                            COMPLAINT

         Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant FIVE GUYS

  ENTERPRISES LLC, d/b/a FIVE GUYS BURGERS AND FRIES, a foreign limited liability

  company, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This further is an action for declaratory and injunctive relief, attorney’s fees, costs, and

  expenses for lawful discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C. §794,

  et seq. (“Rehab Act”).

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331, and the provisions of the ADA and the Rehab Act. Plaintiff seeks declaratory and

  injunctive relief pursuant to 28 U.S.C. §§2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 2 of 25




         4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

  and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

  (“ADAAA”), and is a qualified individual with a disability as defined by the Rehab Act. Indeed,

  Plaintiff is expressly authorized to bring this case under the Rehab Act, 29 U.S.C. §§794(a)(2) and

  794(b)(3)(A), and under Section 505-f of the Rehab Act which enforces Section 504 of the Rehab

  Act, 29 U.S.C. §§794 and 794a, incorporating the rights and remedies set forth in Title VI of the

  Civil Rights Act of 1964, 42 U.S.C. §2000d, et seq.

         5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

  from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

  significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

  in performing one or more major life activities, including, but not limited to, sight, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h). Plaintiff is also an otherwise qualified

  individual with a disability who has been denied the benefits of a program or activity receiving

  federal financial assistance and is thus covered by the Rehab Act, 29 U.S.C. §794(a).

         6.      Because he is blind and visually disabled, Plaintiff cannot use his computer without

  the assistance of appropriate and available screen reader software. Screen reader software

  translates the visual internet into an auditory equivalent. At a rapid pace, the software reads the

  content of a webpage to the user. “The screen reading software uses auditory cues to allow a

  visually impaired user to effectively use websites. For example, when using the visual internet, a

  seeing user learns that a link may be ‘clicked,’ which will bring her to another webpage, through

  visual cues, such as a change in the color of the text (often text is turned from black to blue). When



                                                    2
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 3 of 25




  the sighted user's cursor hovers over the link, it changes from an arrow symbol to a hand. The

  screen reading software uses auditory—rather than visual—cues to relay this same information.

  When a sight impaired individual reaches a link that may be ‘clicked on,’ the software reads the

  link to the user, and after reading the text of the link says the word ‘clickable.’…Through a series

  of auditory cues read aloud by the screen reader, the visually impaired user can navigate a website

  by listening and responding with her keyboard.” Andrews v. Blick Art Materials, LLC, 17-CV-767,

  2017 WL 6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

         7.      Defendant is a foreign limited liability company authorized to do business and

  doing business in the State of Florida. Defendant owns, operates, controls, and franchises a chain

  of fast food restaurants, including one of the restaurants Plaintiff intended to patronize at 401

  Biscayne Boulevard, Miami, Florida. Defendant also owns, leases, leases to, or operates a business

  in Miami-Dade County, Florida that is the recipient of federal financial assistance. See Exhibit

  “A” attached hereto.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet.      Because he is significantly and

  permanently blind and visually disabled, to effectively communicate and comprehend information

  available on the internet and thereby access and comprehend websites, Plaintiff uses commercially

  available screen reader software to interface with the various websites.

         10.     At all times material hereto, Defendant was and still is an organization that owns,

  operates, controls, and franchises a chain of restaurants selling food and beverages under the brand

  name “Five Guys Burgers and Fries.” Each Five Guys Burgers and Fries restaurant is open to the



                                                   3
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 4 of 25




  public. As the owner, operator, and controller of these restaurants, Defendant is defined as a place

  of “public accommodation" within meaning of Title III because Defendant is a private entity which

  owns and/or operates “[A] bakery, grocery restaurants, clothing restaurants, hardware restaurants,

  shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7) (E) and 28 C.F.R.

  §36.104(2).

         11.     Because Defendant is a restaurant open to the public, each of Defendant’s physical

  restaurants is a place of public accommodation subject to the requirements of Title III of the ADA

  and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant controls, maintains, and/or operates an adjunct website called

  https://www.fiveguys.com (hereinafter the “Website”). One of the functions of the Website is to

  provide the public information on Defendant’s restaurants that sell its food and beverage products

  throughout the United States and within the State of Florida. Defendant also sells to the public its

  food products and branded merchandise through the Website, which acts as a point of sale for

  Defendant’s network of restaurants.

         13.     The Website also services Defendant’s physical restaurants by providing

  information on its available food, beverages and merchandise, tips and advice, editorials, sales

  campaigns, events, and other information that Defendant is interested in communicating to its

  customers.

         14.     Because the Website allows the public the ability to secure information about the

  locations of Defendant’s physical restaurants, purchase food, beverages and merchandise that are

  also available for purchase in and through the physical restaurants, purchase gift cards for use

  online and in the physical restaurants to make food, beverage and merchandise purchases, arrange

  for in-store pickup and store delivery of food, beverages, and merchandise to users’ locations, and



                                                   4
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 5 of 25




  sign up for an electronic emailer to receive online offers, benefits, exclusive invitations, and

  discounts for use both online and in the physical stores, the Website is an extension of, gateway

  to, and service, privilege, and advantage of Defendant’s physical restaurants, which are places of

  public accommodation under the ADA. As an extension of and service, privilege, and advantage

  provided by places of public accommodation as defined under the ADA, the Website is an

  extension of the services, privileges, and advantages made available to the general public by

  Defendant at and through its brick-and-mortar locations and businesses. Furthermore, the Website

  is a necessary service, privilege, and advantage of Defendant’s physical restaurants in that, as a

  point of sale and point of arrangement for restaurant pickup and delivery for Defendant’s entire

  network of restaurants, it enables users of the Website to make online purchases of Defendant’s

  food, beverages, merchandise, and gift cards that are also available for purchase in the physical

  restaurants.

         15.     Because the public can view and purchase Defendant’s food, beverages, and

  branded merchandise through the Website that is also offered for sale in Defendant’s physical

  stores, thus having the Website act as a point of sale for Defendant’s products sold in and through

  its network of physical restaurants, purchase gift cards that can be used both online and in the

  physical restaurants, arrange for physical restaurant pickup and delivery of product sold in and

  through the physical restaurants, and sign up for an electronic emailer to receive online offers,

  benefits, exclusive invitations, and discounts for use online and in the physical restaurants, the

  Website is a necessary extension of, gateway to, and service, privilege, and advantage of the

  physical restaurants, which are places of public accommodation under the ADA, 42 U.S.C.

  §12181(7)(E). As such, the Website is a service, privilege, and advantage of Defendant’s brick-

  and-mortar restaurants that must comply with all requirements of the ADA, must not discriminate



                                                  5
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 6 of 25




  against individuals with visual disabilities, and must not deny those individuals the same full and

  equal enjoyment of the services, privileges, and advantages afforded to the non-visually disabled

  general public both online and in the physical restaurants.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open to the public through the internet and is

  connected to Defendant’s physical restaurants as a point of sale of food, beverages, and branded

  merchandise from Defendant and its network of physical restaurants, the Website is a necessary

  service, privilege, and advantage of Defendant’s brick-and-mortar restaurants that must comply

  with all requirements of the ADA, must not discriminate against individuals with visual

  disabilities, and must not deny those individuals the full and equal enjoyment of the services,

  privileges, and advantages afforded the non-visually disabled public both online and in the

  physical restaurants. As such, Defendant has subjected itself and the Website to the requirements

  of the ADA. In addition, as a recipient of federal financial assistance, Defendant has subjected

  itself and all of its operations, programs, and activities, including its Website, to the requirements,

  prohibitions, and anti-discrimination provisions of the Rehab Act.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers described herein are removed or

  remedied, Defendant’s physical restaurants and to purchase Defendant’s food, beverages, branded

  merchandise, and gift cards and sign up for an electronic emailer to receive offers, benefits,

  exclusive invitations, and discounts for use on the Website and/or in the physical restaurants.

         18.     The opportunity to shop and pre-shop Defendant’s food, beverages, and branded

  merchandise, have Defendant’s food, beverages, and branded merchandise delivered to his home

  from the restaurants or be made available for in-store pickup, purchase gift cards for use online



                                                    6
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 7 of 25




  and in the restaurants, and sign up for an electronic emailer to receive offers, benefits, exclusive

  invitations, and discounts for use in the physical restaurants from his home are important and

  necessary accommodations for Plaintiff because traveling outside of his home as a physically and

  visually disabled individual is often difficult, hazardous, frightening, frustrating and confusing

  experience. Defendant has not provided its business information in any other digital format that is

  accessible for use by blind and visually disabled individuals using screen reader software.

         19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

  his visits, and to compare food and beverages, prices, sales, discounts, and promotions. Plaintiff

  may look at several dozens of sites to compare features, discounts, promotions, and prices.

         20.     During the month of March 2021, Plaintiff attempted on a number of occasions to

  utilize the Website to browse through the food and beverages offers to educate himself as to the

  products, sales, discounts, and promotions being offered, learn about the brick-and-mortar

  restaurants, check restaurant hours, and check pricing of food, beverages, and merchandise with

  the intent to making a purchase through the Website or from the physical restaurants.

         21.     Plaintiff utilizes available screen reader software that allows individuals who are

  blind and visually disabled to communicate with websites. However, Defendant’s Website

  contains access barriers that prevent free and full use by blind and visually disabled individuals

  using keyboards and available screen reader software. These barriers are pervasive and include,

  but are not limited to:

                 a. Images are mislabeled as “unlabeled graphic;”

                 b. Return to home page button is mislabeled;

                 c. Map of North America regions is mislabeled as “undefined group” instead of
                    the name of the regions; and

                 d. Store addresses are not labeled to incorporate with the screen reader.


                                                   7
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 8 of 25




         22.     The Website also lacks prompting information and accommodations necessary to

  allow blind and visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s food, beverages, and branded merchandise

  from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties navigating and communicating

  with, the Website. However, Plaintiff was unable to do so because no such link or notice,

  statement, or policy existed on the Website.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

  with the same access to the food and beverages, sales, discounts, and promotions as provided at

  the Website and in the physical establishments as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendant’s physical restaurants and to use the Website,

  but he is unable to fully do so as he is unable to effectively communicate with Defendant due to

  his severe visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others who

  are blind and with visual disabilities, will suffer continuous and ongoing harm from Defendant’s

  intentional acts, omissions, policies, and practices as set forth herein unless properly enjoined by

  this Court.

         26.     Because the Website clearly provides support for and is directly connected with

  Defendant’s restaurants for its goods, operation, and use, and thus is a necessary extension, service,

  privilege, facility, advantage, and accommodation of Defendant’s brick-and-mortar restaurants for


                                                    8
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 9 of 25




  the purchase of Defendant’s food, beverages, and branded merchandise, the Website must comply

  with all requirements of the ADA, must not discriminate against individuals with disabilities, and

  must not deny those individuals the same full and equal enjoyment of the services, facilities,

  privileges, advantages, accommodations, and access to Defendant’s products as are afforded the

  non-visually disabled public both online and in the physical restaurants, which are places of public

  accommodation subject to the requirements of the ADA. In addition, because Defendant is a

  recipient of federal funds, Defendant is also subject to the requirements of the Rehab Act and must

  not discriminate against qualified or otherwise qualified individuals with disabilities in its

  “programs and activities.”

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.




                                                   9
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 10 of 25




         33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

         34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the blind

  and visually disabled.

         35.     Defendant has not created and instituted on the Website a page for individuals with

  disabilities, nor displayed a link and information hotline, nor created an information portal

  explaining when and how Defendant will have the Website, applications, and digital assets

  accessible to the visually disabled or blind community.

         36.     The Website does not meet the Web Content Accessibility Guidelines (“WCAG”)

  2.0 Level AA or higher versions of web accessibility.

         37.     Defendant has not disclosed to the public any intended audits, changes, or lawsuits

  to correct the inaccessibility of the Website to blind and visually disabled individuals who want

  the safety and privacy of purchasing Defendant’s merchandise offered on the Website online from

  their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, accommodations, programs, and activities provided by and

  through the Website in contravention of the ADA and the Rehab Act.

         39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with visual disabilities such as Plaintiff. Similarly, under the Rehab Act,

  public accommodations and companies that receive federal financial assistance must not

  discriminate against disabled persons and are required to make all of their facilities, programs, or



                                                  10
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 11 of 25




  activities they operate, including their websites, fully and readily accessible to persons with

  disabilities.

          40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites such as the Website. In addition, Congress

  enacted the Rehab Act to enforce the policy of the United States that all programs, projects and

  activities receiving federal assistance " ... be carried out in a manner consistent with the principles

  of ... inclusion, integration and full participation of the individuals [with disabilities]." 29 U.S.C.

  §701(c)(3).

          41.     Defendant presently is, and at all relevant times has been, aware of the barriers to

  effective communication within the Website which prevent individuals with visual disabilities

  from the means to comprehend information presented therein.

          42.     Defendant presently is, and at all relevant times has been, aware of the need to

  provide full access to all visitors to the Website.

          43.     The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with visual disabilities such as Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.




                                                    11
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 12 of 25




         46.     Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

  pursuant to 28 U.S.C. §§2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                             COUNT I – VIOLATION OF THE ADA

         48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate and learn about Defendant’s

  restaurants, acts as a point of sale for Defendant’s network of physical restaurants by allowing

  users to purchase, have delivered, and have picked up at the restaurants food, beverages, and

  branded merchandise that is also available for purchase in the physical restaurants, allows users to

  purchase gift cards for purchase of food, beverages, and branded merchandise both online and in

  the physical restaurants, and allows users to sign up for an electronic emailer to receive online

  offers, benefits, exclusive invitations, and discounts for use both online and in the physical

  restaurants. The Website thus is an extension of, gateway to, and necessary service, privilege, and

  advantage of Defendant’s network of physical restaurants, including the restaurants that Plaintiff

  intended to patronize.    Further, the Website also serves to augment Defendant’s physical

  restaurants by providing the public information on the various locations of the restaurants and by

  educating the public as to Defendant’s available products sold through the Website and from the

  physical restaurants. The Website thus is necessary for Plaintiff to fully enjoy and have access to



                                                   12
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 13 of 25




  all of the goods, services, privileges, and advantages being offered by Defendant both online and

  in its physical restaurants.

          51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

          52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

          53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

          54.     Defendant’s Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

          55.     Because of the inaccessibility of the Website, individuals with visual disabilities

  are denied the same full and equal enjoyment of the information, goods, and services that



                                                   13
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 14 of 25




  Defendant has made available to the public on its Website and in its physical restaurants in

  violation of 42 U.S.C. §12101, et seq., and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert in March 2021, and the

  expert determination was that the same access barriers that Plaintiff had initially encountered, as

  well as numerous additional access barriers, existed. Despite being a defendant in at least three

  prior ADA website accessibility lawsuits, which likely resulted in confidential settlements that

  obligated Defendant to remediate the Website, Defendant has failed to fully and sufficiently

  remediate the Website to make it compliant with the ADA. Defendant also has not disclosed to

  the public any intended audits, changes, or lawsuits to correct the inaccessibility of the Website to

  blind and visually disabled individuals, nor has it posted on the Website an effective “accessibility”

  notice, statement, or policy to provide blind and visually disabled persons with a viable alternative

  means to quickly, fully, and effectively access and navigate the Website. Defendant thus has failed

  to make reasonable modifications in its policies, practices, or procedures when such modifications

  are necessary to afford goods, services, facilities, privileges, advantages, or accommodations to

  individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a viable and effective

  “accessibility” notice, policy, or statement and the numerous access barriers as set forth in the

  Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite Exhibit “A” and

  the contents of which are incorporated herein by reference, continue to render the Website not

  fully accessible to users who are blind and visually disabled, including Plaintiff.

         57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.




                                                   14
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 15 of 25




          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but are not limited to, adding alt-text to graphics, and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to Defendant.

          60.     Defendant has violated the ADA – and continues to violate the ADA – by denying

  access to the Website by individuals with visual disabilities such as Plaintiff who require the

  assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Website are ongoing.

          61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

          62.     According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems.” Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

          63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                   15
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 16 of 25




  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Website that is a necessary extension, service, privilege, and advantage of, and point of

  sale and pickup and delivery arrangement for, Defendant’s brick-and-mortar restaurants, Plaintiff

  has suffered an injury in fact by being denied full access to and enjoyment of the goods and services

  of Defendant’s physical restaurants.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief, including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to the

  Defendant’s policy to ensure persons with visual disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Website.



                                                   16
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 17 of 25




         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by blind and visually disabled users, and during that time period prior to the

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Website until such time that the requisite

  modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendant’s physical locations and becoming informed of and purchasing

  Defendant’s food and beverage products online, and during that time period prior to the Website’s

  being designed to permit individuals with visual disabilities to effectively communicate, to provide

  an alternative method for individuals with visual disabilities to effectively communicate for such

  goods and services made available to the general public through the Website.

         69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Website, and continue

               to monitor and update the Website on an ongoing basis, to remove barriers in order that

               individuals with visual disabilities can access, and continue to access, the Website and




                                                   17
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 18 of 25




           effectively communicate with the Website to the full extent required by Title III of the

           ADA;

        C. An Order requiring Defendant, by a date certain, to clearly display the universal

           disabled logo within the Website, wherein the logo 1 would lead to a page which would

           state Defendant’s accessibility information, facts, policies, and accommodations. Such

           a clear display of the disabled logo is to ensure that individuals who are disabled are

           aware of the availability of the accessible features of the Website;

        D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

           accessibility by implementing a website accessibility coordinator, a website application

           accessibility policy, and providing for website accessibility feedback to ensure

           compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop




  1
                    or similar.

                                                18
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 19 of 25




                  programs or code for, or who publish final content to, the Website on how to conform

                  all web content and services with ADA accessibility requirements and applicable

                  accessibility guidelines;

            I. An Order directing Defendant, by a date certain and at least once every three months

                  thereafter, to conduct automated accessibility tests of the Website to identify any

                  instances where the Website is no longer in conformance with the accessibility

                  requirements of the ADA and any applicable accessibility guidelines, and further

                  directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

                  counsel for review;

            J. An Order directing Defendant, by a date certain, to make publicly available and directly

                  link from the Website homepage, a statement of Defendant’s Accessibility Policy to

                  ensure the persons with disabilities have full and equal enjoyment of the Website and

                  shall accompany the public policy statement with an accessible means of submitting

                  accessibility questions and problems;

            K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

            L. Such other and further relief as the Court deems just and equitable.

                     COUNT II – VIOLATION OF THE REHABILITATION ACT

            70.      Plaintiff re-alleges paragraphs 1 through 47 and 56 through 59 as if set forth fully

  herein.

            71.      As more specifically set forth above, Defendant has violated the Rehab Act by

  failing to interface its Website with screen reader software utilized by visually disabled

  individuals. Thus, Defendant has violated the Rehab Act, either directly or through contractual,




                                                      19
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 20 of 25




  licensing, or other arrangements, with respect to Plaintiff and other similarly situated blind and

  visually disabled individuals solely by reason of their disability:

         a)      By excluding Plaintiff from participation in, denying him the benefits of, and

  subjecting him to, discrimination under any program or activity receiving federal financial

  assistance, Defendant has violated the Rehab Act;

         b)      Congress enacted the Rehab Act to enforce the policy of the United States that all

  programs, projects, and activities receiving federal assistance "be carried out in a manner

  consistent with the principles of ... inclusion, integration and full participation of the individuals

  [with disabilities]." 29 U.S.C. §701(c)(3);

         c)      Defendant is a recipient of federal financial assistance bringing it under the Rehab

  Act, which prohibits discrimination against qualified or otherwise qualified individuals in all of

  the recipient's "programs or activities";

         d)      Section 504 of the Rehab Act prohibits recipients of federal funding from

  discriminating against disabled persons and requires that all facilities, programs, or activities

  operated by the federally funded entity be readily accessible to persons with disabilities;

         e)      The Rehab Act defines "program or activity" as all of the operations of the entire

  corporation, partnership, or other private organization, or sole proprietorship as a whole that

  receive and distributes federal financial assistance. Defendant's Website with its content is a

  "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A);

         f)      Plaintiff was denied access to the Website solely by reason of his disability. This

  denial of access to Defendant's "program or activity" subjected Plaintiff to discrimination,

  excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits

  of the Website, a service available to those persons who are not blind and visually disabled. As of



                                                   20
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 21 of 25




  this filing, the Website remains inaccessible to qualified or otherwise qualified persons with visual

  disabilities such as Plaintiff;

          g)      The international website standards organization, WC3, has published widely

  accepted guidelines (WCAG 2.0 AA and WCAG 2.1) for making digital content accessible to

  individuals with disabilities.    These guidelines have been endorsed by the United States

  Department of Justice and by the Federal courts and the United States Access Board as being

  applicable to websites; and,

          h)      Defendant has engaged in unlawful practices in violation of Section 504 of the

  Rehab Act, 29 U.S.C. §794, in the maintenance of the Website. These practices include, but are

  not limited to, denying Plaintiff, an individual with a visual disability who, with or without

  reasonable modifications to the rules, policies, or practices, the removal of communication

  barriers, or the provision of auxiliary aids and services, meets the essential eligibility requirements

  for the receipt of services to participate in programs or activities provided by Defendant.

          72.     Defendant has acted with deliberate indifference to the applicable provisions of the

  Rehab Act as to the unlawful practices described herein because Defendant is, and has been, fully

  aware of the inaccessible features of the Website and has failed to remediate the Website to make

  it equally accessible to persons with visual disabilities, including Plaintiff. Defendant knew that

  harm to a federally protected right was substantially likely yet to occur, yet it failed to act on that

  likelihood when it failed to remediate the Website. Defendant knew this and, on information and

  belief, a person with authority with Defendant to order the remediation of the Website made a

  deliberate choice not to remediate it and to continue to offer the inaccessible Website to its

  customers and potential customers knowing that the Website was, and continues to be, inaccessible

  to the blind and visually disabled.



                                                    21
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 22 of 25




         73.     Plaintiff would like to be a customer at Defendant's brick and mortar stores but

  before he goes to any of the stores, he would like to determine what is available for his purchasing,

  what promotions are being offered, and what new items are currently available in the stores. In

  that regard, Plaintiff continues to attempt to utilize the Website and plans to continue to utilize the

  Website on a regular basis to make selections for purchasing Defendant’s merchandise online or

  in the physical stores.

         74.     Plaintiff is continuously aware of the violations at Defendant's Website and is aware

  that it would be a futile gesture to attempt to utilize the Website as long as those violations and

  access barriers alleged herein continue to exist, unless he is willing to suffer additional

  discrimination.

         75.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as a direct

  result of the discriminatory conditions present at the Website. By continuing to operate the

  Website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the benefits of the programs and

  activities available to the general public. By encountering the discriminatory conditions at the

  Website and knowing that it would be a futile gesture to attempt to utilize the Website unless he

  is willing to endure additional discrimination, Plaintiff is deprived of the meaningful choice of

  freely visiting and utilizing the same stores or the Website readily available to the general public

  and is deterred and discouraged from doing so. By maintaining the Website with access barriers

  and Rehab Act violations, Defendant deprives Plaintiff the same equal access and participation in

  and benefits of its programs and activities as the non-visually disabled public.




                                                    22
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 23 of 25




         76.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of Defendant's present and ongoing discrimination until the Defendant is compelled to comply

  with the requirements of the Rehab Act.

         77.     Plaintiff has a realistic, credible, existing, and continuing threat of discrimination

  from Defendant's noncompliance with the Rehab Act as to the Website as described hereinabove.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the Rehab Act by the Defendant. Plaintiff desires to access the Website to avail

  himself of the benefits thereon and/or to assure himself that the Website is in compliance with the

  Rehab Act so he and other similarly situated visually disabled persons will have full and equal

  enjoyment of the Website without fear of discrimination.

         78.     Plaintiff, as well as others who are blind and visually disabled seeking to access the

  Website, will continue to suffer such discrimination, injury, and damage without the immediate

  relief provided by the Rehab Act as requested herein.

         79.     Plaintiff is without adequate remedy at law and is suffering irreparable harm based

  on the facts alleged hereinabove.

         80.     Plaintiff has retained the undersigned counsel to represent him and is entitled to

  recover his attorney's fees, costs, and litigation expenses from Defendant pursuant to the Rehab

  Act.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that determines that Defendant's Website at the commencement of the

  subject lawsuit was in violation of the Rehabilitation Act;




                                                    23
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 24 of 25




          B. A declaration that Defendant's Website continues to be in violation of the Rehabilitation

  Act;

          C. A declaration that Defendant has violated the Rehabilitation Act by failing to monitor

  and maintain its Website to ensure that it is readily accessible to and usable by persons with visual

  disabilities;

          D. Issuance of an Order directing Defendant, by a date certain, to alter its Website to make

  it accessible to, and useable by, individuals with visual disabilities to the full extent required by

  the Rehabilitation Act;

          E. Issuance of an Order directing Defendant to evaluate and neutralize its policies and

  procedures towards persons with disabilities for such reasonable time so as to allow Defendant to

  undertake and complete corrective and remedial procedures;

          F. Issuance of an Order directing Defendant to continually update and maintain its Website

  to ensure that it remains fully accessible to and usable by visually disabled individuals;

          G.      Award Plaintiff any and all compensatory damages for Defendant’s deliberate

  indifference to his rights under the Rehabilitation Act;

          H. Award Plaintiff his attorney's fees, costs, and litigation expenses pursuant to the

  Rehabilitation Act; and

          I. Award such other relief as the Court deems just and proper and is allowable under the

  Rehabilitation Act.




                                                   24
Case 1:21-cv-21809-FAM Document 1 Entered on FLSD Docket 05/12/2021 Page 25 of 25




        DATED: May 12, 2021


  RODERICK V. HANNAH, ESQ., P.A.            LAW OFFICE OF PELAYO
  Counsel for Plaintiff                     DURAN, P.A.
  8751 W. Broward Blvd., Suite 303          Co-Counsel for Plaintiff
  Plantation, FL 33324                      4640 N.W. 7th Street
  T. 954/362-3800                           Miami, FL 33126-2309
  954/362-3779 (Facsimile)                  T. 305/266-9780
  Email: rhannah@rhannahlaw.com             305/269-8311 (Facsimile)
                                            Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __            By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                        PELAYO M. DURAN
        Fla. Bar No. 435384                       Fla. Bar No. 0146595




                                       25
